Citation Nr: 1340018	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  08-13 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for lumbar spondylosis (claimed as a low back disorder), to include as secondary to the service-connected myofascial pain syndrome of the cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel




INTRODUCTION

The Veteran had active duty for training (ACDUTRA) military service from January 1979 to April 1979.  The Veteran then had a period of active duty from February 2003 to January 2004, to include a tour in the Persian Gulf.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the benefit sought on appeal.

In February 2011 and in September 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The claim has now been returned to the Board for appellate disposition.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that his low back disability is related to an injury in service in April 2003, or that it is secondary to his service-connected cervical spine disability.

The Veteran was afforded a VA examination in April 2011, where the VA examiner diagnosed the Veteran with lumbar spondylosis and determined that the Veteran's lumbar spondylosis was not directly related to his active military service or etiologically related to his service-connected myofascial pain syndrome of the cervical spine.  As the VA examiner did not address whether the Veteran's service-connected cervical spine disability has aggravated his lumbar spine disability, the case was again remanded for an addendum opinion with regard to aggravation. 38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439, 449 (1995). 
A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). Once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

In March 2013, a VA examiner reviewed the Veteran's records in conjunction with a telephone interview with him.  The examiner opined that the Veteran's lumbar spine disability is less likely as not proximately due to or the result of the Veteran's service-connected cervical spine disorder.  The examiner provided the rationale that the Veteran's lumbar spine disorder was in a different anatomical area with different muscles, nerves, and function, and was not affected by the cervical spine disorder.  The examiner found that the Veteran's actual lumbar spondylosis was caused by aging and not by any cervical spine disability.  In addition, the examiner determined that a baseline disability for the lumbar spine disability could not be determined, as there was no evidence in the claims file as to lumbar treatments, the onset of the problem and development of the condition.  

However,  this examiner did not address the findings in the January 2007 VA examination, reflecting that the Veteran had limited range of motion due to pain at that time, and did not discuss the Veteran's statements as to the onset of his lumbar spine disability.  A baseline disability can be determined by medical evidence of record, such as the information in the January 2007 VA examination report, and by the Veteran's own statements.  As such, an addendum opinion should be obtained with regard to the issue of aggravation.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran's claims file to an appropriate examiner to determine whether the Veteran's lumbar spine disorder has been aggravated by his service-connected cervical spine disability. All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should provide an opinion as to

a) whether it is at least as likely as not (50 percent probability or more) that the Veteran's current lumbar spine disability was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected cervical spine  disability;

b) if the Veteran's current lumbar spine disorder was aggravated by his service-connected cervical spine disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  

In determining the baseline of severity and whether aggravation has occurred, the examiner must consider medical evidence of record, including the result of the January 2007 VA examination, and the Veteran's own statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

